Title: From John Adams to the President of Congress, No. 21, 17 November 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam November 17. 1780
     
     From the Time, of the Arrival of my Commission, I have been constantly employed in forming Acquaintances, making Inquiries and asking Advice; but am Sorry to be obliged to Say that I hitherto See no certain Prospect of borrowing any Money, at all.
     For Some Years past, all the Information I could obtain from this Country led me to think, that America had many Friends in this Republick, and that a considerable Sum might be borrowed here, provided Application was made to Dutch Houses, of old Families and numerous Connections. And after my Arrival here, I had the opinion of Persons who, I had every Reason to think, knew best, that if proper Powers should arrive from the thirteen united States, Money might be had.
     But, now that all agree that full Powers have arrived, I do not find the Same Encouragement. This Nation has been so long in the Habit, of admiring the English and disliking the French: so familiarized to call England the natural Ally and France the natural Ennemy of the Republick, that it must be the Work of Time to eradicate these Prejudices, altho the Circumstances are greatly altered. Add to this the little Decission and Success, which has appeared in the Conduct of the Affairs of America and her Allies, and the Series of Small Successes which the English have had for the last twelve months.—The Suspence and Uncertainty in which Mans Minds have been held respecting the Accession of the Dutch to the armed Neutrality: and at last the Publication of some Papers taken with Mr. Laurens, the Part the Statholder has acted and the angry Memorial of Sir Joseph York, concerning them; all these Things together have thrown this Nation into a State of Astonishment, Confusion and Uncertainty, to such a degree that No House that I have as yet thought it prudent to apply to, dares to undertake the Trust. The Times are now critical indeed. The Question will be decided in a few Days, whether the Republick shall join the armed Neutrality or not. Four Provinces have voted for it—two others, have voted in such a manner that their Deputies may agree to it; and most Men Say it will be decided by the Plurality.
     The King of England demands a Disavowal of the Amsterdam Treaty, and the Punishment of the Regency. They will not be punished nor their Conduct disavowed.
     The King of England therefore must take such Measures, as he shall think his Dignity, and the essential Interest of his People require. What these will be Time alone can discover. Many think he will declare War—but more are of a different opinion.
     Congress who have been long used to contemplate the Characters and the Policy of this King and his Ministers, will see that they are now pursuing towards this Republick the Same Maxims which have always governed them. Their Measures in America for many Years, were calculated to divide the many from the Few in the Towns of Boston, New York, Philadelphia, and Charlestown—next to divide the Provinces from their Capitals—and then to divide the rest of the Continent from those Provinces, which took the earliest a decided Part.
     Their Plan now is to divide, the People of Amsterdam from their Burgomasters, and to Single out Mr. Van Berkel, for the Fate of Barnevelt, Grotius or De Wit. To divide the other Cities of Holland from Amsterdam—and the other Provinces of the Republick from Holland. But they will succeed no better in Holland than in America. And their Conduct bids fair to make Mr. Vanberkel, the most respected and esteemed of all the Citizens.
     In the present critical state of Things a Commission of a Minister Plenipotentiary, would be usefull here. It would not be acknowledged, perhaps not produced, except in case of War. But if Peace should continue, it would Secure its Possessor the External Respect of all. It would give him a Right to claim and demand the Prerogatives and Priviledges, of a Minister Plenipotentiary, in case any thing should turn up, which might require it: it would make him considered as the Center of American Affairs, and it would assist, if any thing would, a Loan.
     
     I cannot conclude without observing that I cannot think it would be Safe for Congress to draw for Money here, untill they shall receive certain Information, that their Bills can be honoured. There are Bills arrived, which, if Mr. Franklin cannot answer, must, for what I know be protested. I have the Honour to be
    